UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7251


DANILO ALDUBLIN-ROBLETO,

                 Plaintiff - Appellant,

          v.

FCC II BUTNER,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03026-FL)


Submitted:   January 14, 2016              Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danilo Aldublin-Robleto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danilo Aldublin-Robleto appeals the district court’s order

denying relief on his action brought pursuant to the Federal

Tort   Claims    Act,   28     U.S.C.   §§ 2671-2680    (2012).      We    have

reviewed the record and find no reversible error.               Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.               Aldublin-Robleto

v. FCC II Butner, No. 5:15-ct-03026-FL (E.D.N.C. July 21, 2015).

We deny Aldublin-Robleto’s motion for entry of final judgment

and dispense     with   oral    argument    because   the   facts   and   legal

contentions     are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2